Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 October 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


This is Williams’ first surviving letter after he left for Paris at the end of August. The reason for his trip was the two prizes that Babson and Kendrick had brought in to Nantes earlier that month. Almost immediately after the ships’ arrival, William Lee and Williams sold them and received part of the money. The French government then seized the captures as illegal, and Williams went to the capital to try to get them restored. Sartine’s office referred him to the ministry for foreign affairs, and Chaumont gave him an introduction to one of Vergennes’ chief subordinates. The issue apparently hung in the balance for weeks. But in the end Williams got nowhere, and by early October he was back in Nantes. There he obviously found himself in urgent financial straits; hence the draft on Chaumont for 400,000 livres that is the subject of this letter and his next of October 18.
Why such a large sum and such pressure of time? The evidence provides no clear-cut answer, but strongly suggests that his need had to do with the prizes. British agents, come to sue for restoration of the vessels and cargo to the original owners, reached Nantes about when Williams did. The suit was decided on October 21, when the admiralty court ruled in favor of the plaintiffs. Those were the weeks when Williams was pressing for the money. Possibly he had deposited with Chaumont what he had received from the French buyers, who had completed payment since August and now, worried by the legal proceedings, wanted their investment back; more likely the court required him for some reason to have on hand the cash value of the prizes. In any case that valuation, however arrived at, was subsequently accepted by the French government. Although it allowed the ships to be returned to England in December, two months later it reimbursed their American captors to the amount of 400,000 livres.
  
Dear and honored Sir
Nantes Octor 9. 1777.
I inclose you a Letter to Mr. de Chaumont and a Bill of Exchange on him for 400.000 Livres which please to present immediately on Receipt of this and give me Advise of its Acceptance. Permit me to repeat my Request for Dispatch as there is not a moment to be lost. I am ever Your dutifull and affectionate Kinsman
Jona Williams J
 
Addressed: A monsieur / Monsieur Franklin / a Passy. / pres / Paris.
